Citation Nr: 1512998	
Decision Date: 03/26/15    Archive Date: 04/03/15	

DOCKET NO.  10-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for the residuals of a left foot and/or ankle injury.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower and left upper extremities, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1970, with service in the Republic of Vietnam from July 1968 to July 1969, and additional service in the United States Army National Guard.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of January 2009, February 2009, and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision of March 2012, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for bilateral hearing loss, and additionally awarded service connection for tinnitus.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for bilateral hearing loss on a de novo basis, the residuals of a left foot and/or ankle injury, hypertension, and peripheral neuropathy of the bilateral lower and left upper extremities.  In February 2013, the Veteran's case was once again remanded in order that the Veteran might be afforded an additional hearing.  The Veteran subsequently withdrew his request for that hearing, with the result that the case is now, once more, before the Board for appellate review.



FINDINGS OF FACT

1.  The Veteran has yet to provide valid and reliable audiometric data sufficient to adjudicate his claim for service connection for bilateral hearing loss.

2.  Hearing loss disability as defined by VA regulation is not shown to have been present in service, or at any time thereafter.

3.  Chronic residuals of a left foot and/or ankle injury, to include arthritis, to the extent such a disability exists, are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service, to include an inservice punji stick injury.

4.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, to include the Veteran's service-connected Type II diabetes mellitus.

5.  Peripheral neuropathy of the bilateral lower and left upper extremities, to the extent such a disability exists, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, to include service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss, to the extent such a disability exists, be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Chronic residuals of a left foot and/or ankle injury, including arthritis, to the extent such a disability exists, were not incurred in or aggravated by active military service, nor may osteoarthritis of the left foot and/or ankle be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Hypertension is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, to include service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  Peripheral neuropathy of the bilateral lower and left upper extremities, to the extent such a disability currently exists, was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2014).

6.  Peripheral neuropathy of the bilateral lower and left upper extremities, to the extent such a disability currently exists, is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, to include service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in June and July 2008, as well as in January and May 2009, and March 2012, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a Travel Board hearing in September 2011, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The Veteran in this case seeks entitlement to service connection for bilateral hearing loss, as well as for the residuals of a left foot and/or ankle disability, hypertension, and peripheral neuropathy of the bilateral lower and left upper extremities.  In pertinent part, it is contended that the Veteran's hearing loss is the result of acoustic trauma sustained in service, and that current residuals of an injury to the left foot and/or ankle are the result of an incident in the Republic of Vietnam, on which occasion the Veteran stepped on a punji stick.  Further contended is that the Veteran's current hypertension and peripheral neuropathy had their origin in service, or, in the alternative, are in some way causally related to now service-connected Type II diabetes mellitus.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014). 

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system (such as sensorineural hearing loss or peripheral neuropathy), or osteoarthritis or hypertension becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Where a Veteran was exposed to a herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne or acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), all chronic B-cell leukemia's (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last day on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii) (2014).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. §§ 3.307, 3.313 (2014).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

An increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310(b).

In the present case, service treatment records fail to demonstrate the presence of chronic hearing loss, residuals of a left foot and/or ankle injury, hypertension, or peripheral neuropathy.  In fact, at the time of a service separation examination in November 1969, the Veteran denied any problems with hearing loss and either high or low blood pressure, and similarly denied any bone, joint, or other deformity, as well as either foot trouble or neuritis.  While at the time of that examination, the Veteran's blood pressure in the sitting position was 140/72, at no time, either in service, or at service separation, did the Veteran receive either a diagnosis of or treatment for hypertension.  Significantly, with the exception of a varicocele, the Veteran's service separation examination was entirely negative for any of the disabilities at issue, and no pertinent diagnoses were noted.

Regarding the Veteran's claimed hearing loss, the Board notes that there is currently no persuasive evidence of chronic defective hearing.  In fact, on multiple occasions, including on VA otologic and audiometric examinations in February 1999 and January 2003, the Veteran failed to provide reliable and/or valid audiometric data sufficient to allow adjudication of his claim.  Significantly, at the time of a VA otologic examination in January 2003, it was noted that the Veteran's performance on audiometric examination was likely characterized by malingering manifested as right-sided profound deafness.

The Board acknowledges that, in correspondence of August 2008/April 2009, a private physician indicated that, following a thorough ear, nose and throat examination, as well as a review of the Veteran's audiogram, it was his opinion that the Veteran suffered from sensorineural hearing loss due to noise inducted trauma "while on active military service."  However, that opinion was clearly based solely upon history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of that opinion, the physician offering the opinion had access to either the Veteran's claims file or his service treatment records.  Nor was any rationale offered for the opinion given.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 299, 233 (1993).

In contrast, following a VA audiometric examination in April 2012, which examination, it should be noted, involved a full review of the Veteran's claims folder, it was once again noted that the Veteran's test results were not valid for rating purposes.  This was particularly the case given the fact that, despite repeated attempts and reinstruction, in the examiner's opinion, the test results were neither reliable nor suitable for rating purposes, and were therefore not being reported.  More specifically, audiometric tests were strongly suggestive of a nonorganic hearing loss/hearing loss component, in particular, given that speech reception thresholds were in poor agreement with pure tone averages, crossover was not obtained for speech at expected levels, and positive speech and pure tone Stengers were obtained in the right ear.  Moreover, the Veteran's very poor speech recognition scores were inconsistent with his observed communication abilities, in that he responded well to questions and instructions, and was able to converse easily at normal conversational levels.  Under the circumstances, the examining audiologist was unable to provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  

Regarding the Veteran's claimed hypertension, and as noted above, no such disability was noted during the Veteran's period of active military service.  In point of fact, the earliest clinical indication of the potential presence of essential hypertension is revealed by private medical records dated in December 1996, almost 27 years following the Veteran's discharge from service, at which time he gave a history of hypertension.

Significantly, at the time of a recent VA examination for hypertension in April 2012, which examination involved a full review of the Veteran's claims folder and other medical records, it was noted that there was no objective documentation in the Veteran's service treatment records of hypertension during his period of active military service.  In fact, at the time of a separation examination in November 1969, the Veteran's blood pressure was reported as 140/72.  Though according to the examiner, the Veteran's systolic pressure was somewhat high, there was no documentation of persistently elevated systolic pressure in the Veteran's rather scant medical records, which were examined in their entirety.  In fact, the earliest objective documentation of the Veteran's hypertension was found in what appeared to be private primary care notes dated in 1997 and 1998, 12 years prior to the Veteran's diagnosis in a VA clinic with Type II diabetes mellitus based on one fasting blood glucose of 126 in October 2010.  The earliest objective documentation in VA records of the Veteran having hypertension was an initial VA primary care history and physical notation in September 1999, 11 years prior to the Veteran's diagnosis with diabetes mellitus.  Moreover, urinary microalbumin levels recorded in VA records had been persistently normal since first checked in 2003, indicating, in the opinion of the examiner, no diabetic glomerulopathy implicating diabetes mellitus as a cause for the Veteran's hypertension.

Based on the aforementioned, and given that the Veteran had received a diagnosis of hypertension at least 10 years prior to being diagnosed with Type II diabetes mellitus, it was the opinion of the examiner that the Veteran's hypertension was benign essential hypertension, and not caused by Type II diabetes mellitus.  Moreover, his normal urinary microalbumin levels indicated that the Veteran's benign essential hypertension had not been worsened by his diabetes mellitus. 

Regarding the Veteran's claimed residuals of an inservice injury to his left foot and/or ankle, the Veteran has argued that, while in service in the Republic of Vietnam, he stepped on a punji stick, injuring his left foot and ankle.  However, service treatment records fail to document the presence of any such injury.  Nor, as previously noted, is there any inservice evidence of treatment for such an injury.  In fact, and as previously noted, at the time of the Veteran's service separation examination in November 1969, he specifically denied any "foot trouble."  While it is true that, in correspondence of April 2009, a private physician indicated that his neurological evaluation showed evidence of a left-sided sural lateral cutaneous nerve injury with secondary neuralgiform pain/neuralgia which accounted for the Veteran's left foot symptomatology, the Veteran's physician freely indicated that he was providing a summary of the Veteran's neurological condition "for the purpose of additional benefits and disability."  Moreover, he further admitted that his opinion that the Veteran's left foot symptomatology was as likely as not caused by an injury during military service was "based on history provided by the patient," in addition to a neurological examination and electromyographic studies.  Under the circumstances, that opinion is of only limited, if any, probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The Board observes that, following a VA medical examination in April 2012, which examination involved a full review of the Veteran's claims folder, it was noted that, notwithstanding the Veteran's inservice history of a punji stick injury to his left foot and/or ankle, service medical records failed to report any such injury.  Moreover, the Veteran checked "no" to the question of whether he had ever had a history of broken bones, arthritis, rheumatism, bone deformity, joint deformity, lameness, foot trouble, neuritis, or paralysis on his health care questionnaire at separation in November 1969.  Significantly, all body systems were checked as normal on the physical examination of that same date.  Nonetheless, the Veteran, after forty plus years, showed evidence of a spontaneous scar remodeling with barely discernable scar over the area just distal to the left lateral malleolus of his left foot, with another over the peroneal tendons of the dorsolateral left ankle.  While according to VA records, the Veteran had previously complained of pain and intermittent edema of his left foot, the condition of the Veteran's left ankle was not mentioned on previous radiographic studies of his foot.  Significantly, the Veteran was objectively documented to have suffered a right hemispheric cerebrovascular accident in April 2011 resulting in left arm and hand hemiparesis greater than left lower hemiparesis and causing lost deep tendon reflexes as well as a loss of light touch sensation and vibration in his left upper and lower extremities.

Significantly, following examination, it was the opinion of the examiner that weakness in the Veteran's left foot was the result of his April 2011 right hemispheric cerebrovascular accident, and not a bungi stick soft tissue wound.  Following a review of radiographic studies of the Veteran's feet and ankles, it was noted that there were no calcifications or other changes in or around the scar distal to the left lateral malleolus in the area of the reported bungi stick cutaneous scar which would indicate that the Veteran suffered a tendinous or synovial injury as a result of a "credible" bungi stick episode in Vietnam during military service.  Rather, the arthritic changes of both feet and ankles reported by the radiologist were symmetrical and not an indication of any foot, toe, or ankle injury resulting from a bungi stick injury.  Significantly, in the opinion of the examiner, these changes were consistent with the normal aging process.  Moreover, with the exception of a barely visible, asymptomatic, flat, well-healed, spontaneously remodeled scar just distal to the left lateral malleolus, and a similar, barely visible, asymptomatic, flat, normally pigmented, spontaneously remodeled, nondisabling scar of the dorsolateral left ankle, there were no soft tissue, bone, or joint injuries, or any residuals of an injury to the left ankle which were the result of a bungi stick injury during the Veteran's service in the Republic of Vietnam.  This was particularly the case given the Veteran's service medical records, as well as his physical examination, radiographic studies, and the examiner's clinical experience.

Finally, regarding the Veteran's claimed peripheral neuropathy of the bilateral lower and left upper extremities, service treatment records (including the Veteran's separation examination), as previously noted, show no evidence of any such pathology.  While on various occasions subsequent to service, there was noted some weakness of the Veteran's left lower extremity, it would appear that the weakness in question was the result of a low back disability, and not indicative of the presence of peripheral neuropathy.  Significantly, since the time of the Veteran's discharge, he has experienced a number of on-the-job injuries, some of which have affected his lower back.

The Board observes that, at the time of a VA medical examination in April 2012, which examination involved a full review of the Veteran's claims folder, it was noted that the Veteran did not have, nor had he ever had, a diagnosis of diabetic peripheral neuropathy.  Nor did he currently exhibit any symptoms attributable to diabetic peripheral neuropathy.  According to the examiner, the Veteran had normal light touch/monofilament sense and vibration in his right upper and lower extremities which had not been affected by his April 2011 right hemispheric cerebrovascular accident.  Moreover, his reflexes were reactive in the right extremities.  While the Veteran claimed not to be able to sense contact of a monofilament fiber or vibration of a tuning fork in any part of his left upper and lower extremities, in which extremities the Veteran was also arreflexic, in the opinion of the examiner, these findings, as well as weakness in the left upper and lower extremities, were the result of the Veteran's April 2011 right hemispheric cerebrovascular accident, and not a Type II diabetic peripheral neuropathy.  In the opinion of the examiner, the Veteran exhibited neither an upper extremity diabetic peripheral neuropathy nor a lower extremity diabetic peripheral neuropathy.  Rather, his left upper and lower extremity signs and symptoms were the result of his April 2011 cerebrovascular accident.  This was particularly the case given evidence found in the Veteran's service medical records, claims file, and VA records, as well as the Veteran's physical examination and the examiner's clinical experience.

The Board finds the aforementioned opinions of VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the disabilities in question had their origin during the Veteran's period of active military service, or, in the case of his hypertension and peripheral neuropathy, that such disabilities are in any way causally related to his service-connected diabetes mellitus.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the disabilities at issue to his period of active military service, to include, in the case of his claimed hypertension and peripheral neuropathy, service-connected diabetes mellitus.  However, not until a number of years following the Veteran's discharge from service did he file a claim for service connection for any of those disabilities.  As noted above, there is no persuasive evidence that the Veteran currently suffers from bilateral hearing loss or peripheral neuropathy.  Moreover, to the extent the Veteran suffers from any residuals of a left foot and/or ankle injury or hypertension, those disabilities are not shown to be the result of the Veteran's period of active military service, or, in the case of hypertension, service-connected diabetes mellitus.  In the case at hand, there is no medical evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service, or, in the case of hypertension and peripheral neuropathy, service-connected diabetes mellitus.  Under the circumstances, the Veteran's claims for service connection must be denied.

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue to the Veteran's period of active military service, or to service-connected diabetes mellitus.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate any of the disabilities at issue with the Veteran's period of active military service, or with a service-connected disability or disabilities, including diabetes mellitus.  Accordingly, as noted above, the Veteran's claims for service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for the residuals of a left foot and/or ankle disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower and left upper extremities is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


